Citation Nr: 0628213	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949 and from October 1950 to July 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In connection with his appeal, the veteran testified at a 
videoconference hearing in March 2005 before the undersigned 
Veterans Law Judge and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2005).  A transcript of the hearing is 
associated with the claims file.

In August 2005, the Board granted reopening of the previously 
denied claim of entitlement to service connection for 
residuals of pneumonia and remanded the reopened claim for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran has no residual of the pneumonia experienced in 
service.   


CONCLUSION OF LAW

The veteran has no current disability due to pneumonia 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of 
pneumonia.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in October 2003, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for residuals of pneumonia, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for residuals of 
pneumonia is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent post-service medical records have been obtained.  
In addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
In fact, in February 2006 the veteran stated that he had no 
additional evidence or information to submit.  The Board is 
also unaware of any outstanding evidence that could be 
obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran claims that he contracted pneumonia during basic 
training in 1948 and currently has residuals of the 
pneumonia.

Service medical records confirm that the veteran was 
diagnosed with pneumonia in December 1948.  Although an X-ray 
study in January 1949 showed that the veteran had 
infiltration into the lower third of the right lung, a chest 
X-ray study in February 1949 revealed a complete resolution 
of the earlier pneumonic infiltration in the right lower lung 
field.  The conclusion was resolved pneumonia.  The report of 
the veteran's separation examination in October 1949 notes 
that he had pneumonia in 1948 with no complications.

This history of pneumonia is also noted on the reports of the 
veteran's October 1950 enlistment examination and his May 
1952 separation examination conducted in conjunction with his 
second period of active service.

The record also contains post-service treatment records dated 
from January 1993 to August 2003, showing treatment for 
respiratory problems.  A private chest X-ray examination in 
January 1993 revealed some scarring or atelectatic change in 
one of the veteran's lower lobes.  Similar findings were 
noted in November 1993.

In a May 2004 statement, the veteran's private physician 
indicated that he is not sure when the scar tissue on the 
veteran's lung developed and that,"[t]he scar tissue could 
have been a result of the pneumonia that he had in the 
service."  

At his March 2005 hearing, the veteran reiterated his 
contention that he currently has scarring in his lung related 
to his in-service pneumonia.

The veteran was afforded a VA examination in October 2005 to 
determine the etiology of any pulmonary disability.  Clinical 
evaluation of the veteran's lungs, pulmonary function 
testing, and an X-ray study of the veteran's lungs were all 
negative.  The examiner's final diagnosis was that there was 
no evidence of any significant pulmonary abnormality and he 
opined that it is not at least as likely as not that the 
veteran's any current lung disorder is etiologically related 
to the pneumonia the veteran was diagnosed with in service.

The evidence, as shown above, contains conflicting medical 
evidence concerning whether the veteran has any current 
residual of the in-service pneumonia.  Although private X-ray 
studies in 1993 reportedly revealed some scarring or 
atelectatic change, the more recent X-ray study in October 
2005 disclosed no significant abnormality.  In addition, 
although the veteran's private physician has opined that the 
scarring on the veteran's lung could have resulted from the 
in-service pneumonia, he provided no assessment of the 
likelihood of such a nexus, there is no indication that the 
opinion was provided after a review of the veteran's 
pertinent medical records, to include the service medical 
records, and the examiner did not support his opinion.  
Therefore, this speculative medical opinion is clearly 
insufficient to establish that it is at least as likely as 
not that the veteran currently has residuals of the in-
service pneumonia.

On the other hand, the October 2005 opinion by the VA 
physician to the effect that it is not at least as likely as 
not that the veteran has any current residual of the in-
service pneumonia was formulated after a review of the 
veteran's claims folder and an examination of the veteran, 
and is supported by the service medical records indicating 
that the condition had completely resolved and the normal 
findings on the clinical evaluation, X-ray study, and 
pulmonary function tests in October 2005.  Therefore, the 
Board has found the October 2005 opinion to be the most 
probative evidence of record concerning whether the veteran 
has any current residual of the in-service pneumonia.  
Accordingly, the Board concludes that service connection is 
not warranted for this claimed disability.  In so concluding, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


